DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 10/22/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1, 5-7, 9-11, 15-17, and 19-20 have been amended. Claims 2 and 12 were canceled. Claims 1, 3-11, and 13-20 remain pending and are ready for examination.

Rejections not based on Prior Art
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1:
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.
The claim is to a computing system, i.e. one of the statutory categories.

Step 2A prong one: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(11) and the October 2019 Update, a claim "recites" a judicial exception when the judicial exception is "set forth" or "described" in the claim.
The claim recites:
“associating the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region and with a second IoT device deployed in a second sub-region of the region, the first IoT sensor device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity;”
These limitations recite concepts that can be practically performed in the human mind. Thus, the limitations fall into the “Mental Processes” grouping of abstract ideas. (Step 2A prong one: YES).
"generating, by the state detection cloud-bot based on at least a portion of the first data and at least a portion of the second data, a likelihood the region is in the trigger state;"


Step 2A prong two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section lll{A){2), 84 Fed. Reg. at 54-55.
This judicial exception is not integrated into a practical application because: Besides the abstract idea, the claim recites the additional limitations of:
"A computing system comprising:
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the computing system to perform:
receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state;
gathering, by a cloud-based system, first data and second data over a communication network, the first data being detected by the first IoT sensor device, the second data being detected by the second IoT sensor device;
executing, by the cloud-based system, the state detection cloud-bot;
if the likelihood satisfies a first threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more first response actions of a set of first response actions associated with the first threshold condition, the one or more first response actions controlling one or more device actions of at least one particular IoT device of a first set of IoT devices; and 
if the likelihood satisfies a second threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more second response actions of a set of a second response actions associated with the second threshold condition, the one or more second response actions controlling one or more device actions of at least one particular IoT device of a second set of IoT devices.”
The computing system, processor, memory storing instructions, cloud-based system, communication network, sensors, state detection cloud-bot, loT devices are a recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Thus, these limitations represent no more than mere instructions to apply the judicial exceptions on a computer.
The limitations “receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state;” merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering.
The limitations "gathering, by a cloud-based system, first data and second data ..." represents mere instructions to apply a judicial exception and is recited at high level of generality. These limitation in the claim are thus insignificant extra-solution activity.
"initiating by the state detection cloud-bot ..." recite the cloud-bot and loT devices so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the cloud-bot and loT devices does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank lnt'I, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A prong two: NO).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05 
Regarding the additional elements:
The computing system, processor, memory storing instructions, cloud-based system, communication network, sensors, state detection cloud-bot, loT devices are a recited at a high level of generality and are recited as performing generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receiving” limitation does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.) 
The limitations "gathering, by a cloud-based system, first data and second data ..." represents mere instructions to apply a judicial exception and is recited at high level of generality. These limitation in the claim are thus insignificant extra-solution activity. This is also well-understood, routine, conventional activity - see Matsuoka029 (US 20140317029 A1), Saxena US 20160248847 A1, Davis ( US 20170301213 A1 ), Vangeel ( US 20160095189 A1 ) , Matsuoka774 (US 20120186774 A1 ), Matsuoka741 (US 8630741 B1 ).
The cloud-bot also initiates response actions controlling loT devices. However, the cloud-bot and loT devices are recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. This is also well­ understood, routine, conventional activity - see Matsuoka029 (US 20140317029 A1 ), Saxena (US 20160248847 A1), Davis ( US 20170301213 A1 ), Vangeel ( US 20160095189 A1), Matsuoka774 (US 20120186774 A1 ), Matsuoka741 (US 8630741 B1 ).


Claims 3-10 depend on claim 1 and do not contain additional limitations that integrate the recited judicial exception into a practical application or adds an inventive concept to the claim so that the claim as a whole amounts to significantly more than the recited exception.

Claims 11 and 13-20 are method claims containing limitations similar to those in claims 3-10 and are rejected using the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
the first IoT sensor device" in line 10 and line 14. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous first IoT sensor device previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous first IoT sensor device the claim is referring to with this recitation.
Claim 1 recites the limitation “the second IoT sensor device" in line 15-16. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous second IoT sensor device previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous second IoT sensor device the claim is referring to with this recitation.
Claims 3-10 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Claims 4-8 and 14-18 recite the limitation “the particular state”. There is insufficient antecedent basis for this limitation in the claims. In particular, the Applicant has failed to introduce a previous particular state previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous particular state the claim is referring to with this recitation.

Claim 11 recites the limitation “the first IoT sensor device" in line 9 and line 12. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous first IoT sensor device previously within the sensor device the claim is referring to with this recitation.
Claim 11 recites the limitation “the second IoT sensor device" in line 13. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous second IoT sensor device previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous second IoT sensor device the claim is referring to with this recitation.
Claims 13-20 depend upon claim 11, thus inherit its deficiencies and therefore are rejected as well.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka029 (US 20140317029 A1 ) in view of Fadell et al. (US 2015/0127712 A1 –Fadell) further in view of Burks et al. (US 2015/0350031 A1 –hereinafter Burks).
Regarding Claim 1, Matsuoka029 teaches a computing system comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform (see [0047]; Matsuoka029: “An intelligent controller is generally implemented using one or more processors 502, electronic memory 504-507, and various types of microcontrollers 510-512”): 
gathering, by a cloud-based system, first data and second data over a communication network (see [0050]; Matsuoka029: “The controller logic accesses and uses cloud-based data-processing systems 713. See [0042]; Matsuoka029: “In general, smart-home devices include one or more different types of sensors, one or more controllers and/or actuators, and one or more communications interfaces that connect the smart-home devices to other smart-home devices, routers, bridges, and hubs within a local smart-home environment, various different types of local computer systems, and to the Internet, through which a smart-home device may communicate with cloud-computing servers and other remote computing systems”. See [0069]; Matsuoka029: “an intelligent controller maintains a presence-probability map over time, adjusting the presence-probability map, at intervals, to reflect a best estimate for the probability of the presence of a human being in subregions of the map based on current sensor readings, historical, electronically stored information, and information obtained That is, the cloud-computing servers gathers sensors readings (first and second data) from the sensors in subregions (first and second sensors)), the first data being detected by the first IoT sensor device, the second data being detected by the second IoT sensor device (see [0042]; Matsuoka029: “In general, smart-home devices include one or more different types of sensors”. See [0052]; Matsuoka029: “There are many different types of sensors and sensor output. In general, sensor output is directly or indirectly related to some type of parameter, machine state, organization state, computational state, or physical environmental parameter.”); 
executing, by the cloud-based system, the state detection cloud-bot (see [0050]; Matsuoka029: “The controller logic accesses and uses cloud-based data-processing systems 713. See [0100]; Matsuoka029: “as a result of interpretation of sensor data by the intelligent controller, the intelligent controller maintains a current probability-of-presence indication that indicates whether or not an entity, such as a human being, is present in the controlled environment”. That is, executing the intelligent controller's cloud-based data processor (cloud-bot) to process sensor data and generate presence/no-presence probability (state detection)); 
generating, by the state detection cloud-bot based on at least a portion of the first data and at least a portion of the second data, a likelihood the region is in the trigger state (Matsuoka029 as discussed in previous limitation teaches the cloud-based data processor (cloud-bot) generates presence/no-presence probability (likelihood) based on sensor data (first and second data). See [0066]; Matsuoka029: “Intelligent controllers that detect the presence and/or absence of human beings in an environment or a portion of an environment (region in a trigger state) generally construct probability (likelihood) map or scalar indication after each new sensor reading, after a threshold-level change in sensor readings, (based on first and second data) at regular intervals, after expiration of timers or after fielding interrupts, or on many other temporal bases”); 
if the likelihood satisfies a first threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more first response actions of a set of first response actions associated with the first threshold condition, the one or more first response actions controlling one or more device actions of at least one particular IoT device of a first set of IoT devices (see [0066]; Matsuoka029: The presence-probability maps or scalar indications are then used for adjustment of control schedules and launching of any of various control operations dependent on the presence or absence of human beings in the overall environment or regions of the environment controlled by the intelligent controllers; [0108]; the scheduled control is carried out (first response action), in step 3216, when the intelligent controller is in the presence state - wherein the presence state is indicated by presence probability rises above a first threshold (satisfies a first threshold condition): [0076] When the probability of human presence within the perception region rises above a first threshold value 1702, the intelligent controller transitions to a presence state 1704; further, the devices being controlled are loT devices: [0040] The smart-home environment 100 includes a number of intelligent, multi-sensing, network-connected devices (loT devices). The smart-home devices may also communicate with cloud-based smart-home control and/or data­ processing systems; [0041] The smart-home intelligent thermostats 102, one or more intelligent hazard-detection units 104, one or more intelligent entryway-interface devices 106, smart switches, including smart wall-like switches 108, smart utilities interfaces and other services interfaces, such as smart wall-plug interfaces 110, and a wide variety of intelligent, multi-sensing, network-connected appliances 112, including refrigerators, televisions, washers, dryers, lights, audio systems, intercom systems, mechanical actuators, wall air conditioners, pool-heating units, irrigation systems, and many other types of intelligent appliances and systems); and 
if the likelihood satisfies a second threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more second response actions of a set of a second response actions associated with the second threshold condition, the one or more second response actions controlling one or more device actions of at least one particular IoT device of a second set of IoT devices (see [0076] Matsuoka029: When the probability of presence of a human being within the perception region falls below a second threshold value 1706, the intelligent controller transitions to a no-presence state 1708; [0093] As a result of the no-presence event, the intelligent controller adjusts (second response action) the control schedule by lowering the desired parameter value back to a relatively low value 2422. For example, in a home-heating context, the parameter value may correspond to temperature and the fact that there are no occupants at time t1 justifies lowering the temperature setting (second response action) in order to save energy).
However, Matsuoka029 does not explicitly teach receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state; associating the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region and with a second IoT device deployed in a second sub-region of the region, the first IoT sensor device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity; 
Fadell from the same or similar field of endeavor teaches:
receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment (see [0059]; Fadell: “the smart thermostats 102, the smart hazard detectors 104, the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, the smart entry detectors 112, the smart appliances 113, the smart doorknobs 122, the keypads, and other devices (collectively referred herein to as “the network-connected smart devices”) of the smart-home environment 100 are connected to each other and to the central server or cloud-computing system 164 to accomplish home security and/or smart home objectives for the smart home environment.” See [0148]; Fadell: “the collection of smart-home sensors is configured to automatically learn selected user behaviors, to emulate the user's patterns when the user is away, and to automatically learn changes in the user's schedule and make corresponding adjustments”. See [0092]; Fadell: “ if there is only a single occupant present in the home, then that is the person whose immediate space should be kept at a comfortable temperature, and the selection of the desired comfortable temperature should correspond to that occupant's particular stored profile”. That is, the cloud-computing system receives the selection of desired comfortable temperature of the presence of the single occupant (state detection cloud-bot) from the user behaviors and particular stored profile), the state detection cloud-bot including a cloud-based microservice (See [0071]; Fadell: “the smart-home environment “learns” who is an occupant and permits the mobile devices 166 associated with those individuals to control the network-connected smart devices of the smart-home environment 100. As described herein, various types of notices and other information are provided to occupants via messages sent to the occupants' mobile devices 166 and other electronic devices. It should be appreciated that these messages can be sent via email, short message service (SMS), multimedia messaging service (MMS), unstructured supplementary service data (USSD), as well as any other type of messaging services and/or communication protocols known in the art, including any type of push notification service.” That is, the smart-home environment uses several services (microservice) to “learns” who is an occupant (state detection cloud-bot)) that monitors for a trigger state (see [0418]; Fadell: ”Such adjusting of the functionality of one or more smart devices of environment 100 at step 2005 may be based on the analysis of step 2004. For example, such adjusting may be done automatically in response to a determination that the presence of a visitor has been detected.” That is, the system monitors the presence of a visitor to automatically adjust the functionality of one or more smart devices of environment (a trigger state)); 
associating the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region (see [0054]; Fadell: “ The smart doorbell 106 may control doorbell functionality, detect a person's approach to or That is, the system associates the presence of occupants (the state detection cloud-bot) with the smart doorbell (a first IoT device) at an outer door of a house) and with a second IoT device deployed in a second sub-region of the region (see [0054]; Fadell: “The smart wall plugs 110 may detect occupancy of a room or enclosure and control supply of power to one or more wall plugs (e.g., such that power is not supplied to the plug if nobody is at home)”. That is, the system associates the presence/absence of occupants (the state detection cloud-bot) with the smart wall plugs (a second IoT device) at a room of a house), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuoka029 to include Fadell’s features of receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state, and associating the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region and with a second IoT device deployed in a second sub-region of the region. Doing so would manage a smart environment to improve performance and reduce utility cost (Fadell, [0105])
the first IoT sensor device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity; 
Burks from the same or similar field of endeavor teaches the first IoT sensor device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity (see [0007]; Burks: “a user's home might have a thermostat, an electronically controllable lighting system, a home security system, and so on. Each such system can be made by a different manufacturer, and each manufacturer may provide a dedicated controller device (e.g., IR-based remote control device) or a controller application program (or “app”) that the user can install and run on a general-purpose device such as a smart phone, tablet, or home computer system… A user seeking to create a “smart home” environment or the like, with an array of disparate devices that can be centrally controlled or managed, is confronted with the need to accumulate a plethora of controller devices and/or controller apps.” That is, each of the “smart home” devices is managed by different manufacturer’s controller device or app); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Matsuoka029 and Fadell to include Burks’s features of the first IoT sensor device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity. Doing so would reduce the number of connections and communications required to prevent conflicts and slow network. (Burks, [0114])

Regarding Claim 3, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the region corresponds to a building structure, and the first sub-region corresponds to an outer-doorway of the building structure, and the second sub-region corresponds to one or more rooms of the building structure. (Matsuoka029 [0041] The smart-home devices may include one or more intelligent entryway (outer-doorway)-interface devices 106; [0068] each subregion corresponding to a room in the residence)

Regarding Claim 4, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot comprises a home detection cloud-bot, and the particular state comprises a home state. (Matsuoka029 [0050] The controller logic accesses and uses cloud­based data-processing systems 713; [0100] as a result of interpretation of sensor data by the intelligent controller, the intelligent controller maintains a current probability-of-presence indication that indicates whether or not an entity, such as a human being, is present in the controlled environment (home state))

Regarding Claim 6, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot comprises an away detection cloud-bot, and the particular state comprises an away state. (Matsuoka029 0076] When the probability of presence of a human being within the perception region falls below a second threshold value 1706, the intelligent controller transitions to a no-presence state (away state))

Regarding Claim 7, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot comprises a vacation detection cloud-bot, and the particular state comprises a vacation state. (Matsuoka029 [0079] there may be additional presence-related states, the intelligent controller may operate within a presence state 1902, a no-presence state 1904, or a long-term no-presence state (vacation state))

Regarding Claim 8, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot includes a model, and the at least a portion of the first data and at least a portion of the second data comprises real-time input for the model, and the likelihood the region is in a particular state comprises an output of the model. (Matsuoka029 as discussed in claim 1's rejection, Matsuoka029 teaches that the intelligent controller's cloud-based data processor (cloud-bot) takes sensor data (first and second data) as input and generates presence/no-presence probability as an output. This means the cloud-based data processor includes a model for modeling the relationship between sensor data and presence/no-presence probability; further, the sensor data are real-time: [0074] In the case that the control event is a sensor event, as determined in step 1616, then a sensor routine is called by the intelligent controller in step 1618 to process the sensor event. Sensor events may include interrupts generated by a sensor as a result of a change in sensor output (sensor data as real-time input for data processing))

Regarding Claim 9, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the model comprises a machine learning model. (Matsuoka029 [0001] machine-learning methods incorporated within intelligent controllers, that determine the presence of one or more types of entities within an area, volume, or environment controlled by the intelligent controller - the intelligent controller's data processor uses machine-learning methods)

Claims 11, 13-14, 16-19 contain similar limitations to those in claims 1, 3-4, and 6-9 are rejected using the same rationale.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka029 in view of Fadell in view of Burks further in view of Matsuoka774 (US 20120186774 A1).
Regarding Claim 5, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 1; however it does not explicitly teach wherein the state detection cloud-bot comprises a sleep detection cloud-bot, and the particular state comprises a sleep state.
Matsuoka774 from the same or similar field of endeavor teaches wherein the state detection cloud-bot comprises a sleep detection cloud-bot, and the particular state comprises a sleep state. (Matsuoka774 [043] FIG. 5 is a diagram illustrating various states a conditioned enclosure may be classified into one of four 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka029, Fadell, and Burks to incorporate a sleep detection bot as taught by Matsuoka774 because that would help distinguish between presence-and-awake state and presence-and-sleeping state and set appropriate desired temperatures accordingly. (Matsuoka774 [0034])

Claims 15 contains similar limitations to those in claim 5 and is rejected using the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka029 in view of Fadell in view of Burks further in view of Amayri (Estimating occupancy in heterogeneous sensor environment , 2016, Energy and Buildings, pp.46-58).
Regarding Claim 10, the combination of Matsuoka029, Fadell, and Burks teaches the limitations as described in claim 9; however it does not explicitly teach wherein the machine learning model comprises a random forest machine learning model. 
Amayri from the same or similar field of endeavor teaches wherein the machine learning model comprises a random forest machine learning model. (Amayri Abstract: approach is proposed to determine the common sensors that shall be used to random forest algorithms have been applied; pg.50 col2 last paragraph: Using information gain values (see Table 3), the most relevant features to estimate occupancy could be determined. The table presents the information gains for the considered discretizations. Selected classifiers would have to determine an optimal discretization. It is done implicitly by the C4.5 and random forest classification algorithms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka029, Fadell, and Burks to adopt a random forests machine learning model as taught by Amayri because such as model would provide superior performance with low error rate. (Amayri pg.51 Abstract, col1 last paragraph, Conclusion)

Claims 20 contains similar limitations to those in claim 10 and is rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the third page of the remarks (numbered as page 8) which recites:
As recited above, claim 1 as amended is directed at a system that uses cloud-bots to monitor for a trigger state of a region using multiple IoT devices and that responds to the trigger state. Accordingly, Applicant respectfully submits that claim 1 as amended and claim 11 as similarly amended are no longer directed at a judicial exception. Claims 1 and 11 are no longer directed at steps performed in the human mind and are no longer recited as general steps.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the limitation “receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state;” merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 8) which recites:
“Assuming arguendo that the claims are directed at a judicial exception, which the Applicant does not agree, the elements of claim 1 provide a practical application to support using IoT devices to identify a trigger state that merits a responsive action.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the limitations "initiating by the state detection cloud-bot ..." recite the cloud-bot and loT devices so generically that it represents no more than mere instructions to apply the judicial exceptions on a 

With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 9) which recites:
“Even assuming arguendo that claims 1 and 11 are directed to an abstract idea and is not integrated into a practical application, which the Applicant does not agree, claims 1 and 11 as amended are patent eligible at least because Applicant's claims recite significantly more than the alleged abstract idea of a process performed in the human mind. For example, as recited above, claims 1 and 11 are directed to a system that uses cloud-bots to monitor for a trigger state of a region using multiple IoT devices and that responds to the trigger state. Applicant respectfully submits that this provides significantly more.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, the limitation “receiving selection of a state detection cloud-bot…” does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.) 

Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

“Matsuoka029 fails to describe at least "receiving selection of a state detection cloud-bot of a set of cloud-bots available for deployment, the state detection cloud-bot including a cloud- based microservice that monitors for a trigger state" and "associating the state detection cloud- bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region and with a second IoT device deployed in a second sub-region of the region, the first IoT sensor device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity", as recited in amended claim 1 and similarly recited in amended claim 11. It naturally follows that Matsuoka029 also fails to teach the rest of the claim language.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. New references, namely Fadell, and Burks, have been relied upon to reject the limitations incorporated in the amendment.
For similar as those presented above with respect to independent claim 1, claim 11 is rejected in view of the cited references.
Dependent claims 3-10 and 13-20 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117